Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 remain for examination. Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 06/23/2022. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. 2018/0162321 A1 (hereinafter "Spiess").

Regarding claim 1:
Spiess discloses:
A communication device (see Abstract: “a radio frequency, RF, key transceiver”) comprising a controller configured to execute a process related to transmission or reception of a first authentication signal (¶44: “UWB ranging circuit 554 and/or function in UWB IC 550 of the key 520 instigates a ranging process to determine a distance between the vehicle 510 and the key 520”) and a second authentication signal (¶44: “with the key optionally informing the vehicle at 630 to release the door latch”) that are 5necessary for a first authentication process for authentication of another communication device (see ¶43: “acknowledgement message may include security and/or mutual authentication information”), 
wherein the controller starts execution of a second authentication process for different authentication from the first authentication process, after transmission or reception of the first authentication signal and before transmission or reception of the 10second authentication signal (¶44: “powers up the UWB circuits in the vehicle 110. At 235, the key UWB IC and the vehicle UWB IC execute a distance (e.g. time-of-flight) measurement in order to calculate a distance between the vehicle and the key. At 240, if the determined distance is within a desired range (e.g.: the key 120 is within, say, 2 m distance to the vehicle 110), the ECU 112 commands the vehicle door latch to release.”).  

Regarding claim 2:
Spiess discloses:
The communication device according to claim 1, wherein the controller executes, as the second authentication process, a process including a process of authenticating the another communication device on a 15basis of a distance to the another communication device (see ¶43-44).  
Regarding claim 3:
Spiess discloses:
The communication device according to claim 2, wherein the controller determines that the authentication in the second authentication process has succeeded in a case where the distance to the another 20communication device is determined to be a prescribed distance or less on a basis of the second authentication signal reflecting information acquired through ranging for measuring the distance to the other communication device (see ¶43-44).  

Regarding claim 4:
Spiess discloses:
The communication device according to claim 3, 25wherein the information acquired through ranging includes at least one of a ranging value of the distance to the another communication device, a parameter for calculating the ranging value, and information indicating whether or not the ranging value is the prescribed distance or less (see ¶43-44).  

Regarding claim 5:
Spiess discloses:
The communication device according to claim 1, wherein the controller causes transmission of the first authentication signal,C9-0198US01(TR19013US1) 24/27 the first authentication process is an authentication process based on the transmitted first authentication signal and the second authentication signal transmitted from the another communication device that has received the first authentication signal in response to the first authentication signal, and 5the controller transmits or receives the second authentication signal reflecting information acquired by executing the second authentication process (see ¶43-44).  

Regarding claim 6:
Spiess discloses:
The communication device according to claim 3, wherein the ranging includes transmission of a first ranging signal to one of 10the another communication device and the communication device, reception of a second ranging signal from the another of the another communication device and the communication device in response to the first ranging signal, and calculation of a ranging value on a basis of time taken to transmit and receive the first ranging signal and the second ranging signal (see ¶43-44).  

Regarding claim 7:
Spiess discloses:
The communication device according to claim 6, wherein the controller executes, as the first authentication process, a process including transmission of a wake-up signal for activating the other communication device, and 20execution of the second authentication process is started when the first ranging signal is transmitted after the another communication device receives the wake- up signal (see ¶43-44).  

Regarding claim 8:
Spiess discloses:
The communication device according to claim 6, wherein 25the first authentication process includes request response authentication based on an authentication request for requesting transmission of a solution and an authentication response generated as the solution by using the authentication request, the second authentication process is started when the first ranging signal is transmitted after the another communication device receives the authentication request, 30and the controller authenticates the another communication device on a basisC9-0198US01(TR19013US1) 25/27 of the authentication response reflecting the information acquired through the ranging (see ¶43-44).  

Regarding claim 9:
Spiess discloses:
The communication device according to claim 1, wherein in the first authentication process, signals are transmitted and received in 5conformity with a first wireless communication standard, and in the second authentication process, signals are transmitted and received in conformity with a second wireless communication standard that uses a carrier wave of higher frequency than frequency of a carrier wave used under the first wireless communication standard (see ¶43-44).  

Regarding claim 10:
Spiess discloses:
The communication device according to claim 1, wherein the communication device in installed in a vehicle, and the another communication device is installed in a portable device (see Abstract: “A secure vehicle access system comprises a vehicle and a key associated with the vehicle.”).  

Regarding claim(s) 11 and 12:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 1-10) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 12, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-10.   

Response to Arguments
Arguments
It is argued that: The Rejection of Claims 1-12 Under 35 U.S.C. §102
In the Official Action, claims 1-12 were rejected under 35 U.S.C. §102(a)(1/(a)(2)) as
being anticipated by SPIESS. (See Official Action, pages 2-6.)
Applicant respectfully traverses the rejection of claims 1-12 under 35 U.S.C.
§102(a)(1/(a)(2)) as being anticipated by SPIESS. Contrary to the Examiner’s assertions in the Official Action, Applicant submits that SPIESS fails to anticipate claims 1-12, because SPIESS does not disclose each and every limitation recited therein.
More specifically with regard to Applicant’s independent communication device claim 1
(reproduced below), Applicant submits that SPIESS at least fails to disclose the highlighted limitations recited therein:
Applicant further submits that the one of the features of the present claimed invention is to perform ranging by one signal (e.g., an UWB signal) while transmitting and receiving another authentication signal (e.g., an LF/UHF authentication signal), and to include the result of such ranging in the another authentication signal (e.g., the LF/UHF authentication signal, the second authentication signal), which is not disclosed by SPIESS.
Thus, for at least the reasons discussed above, Applicant submits that SPIESS fails to
anticipate independent communication device claim 1, because SPIESS does not disclose each and every limitation recited therein.
Additionally, Applicant submits that SPIESS also fails to anticipate independent
communication device claim 11 and independent system claim 12, which recite limitations similar to the limitations recited in independent claim 1, for the reason s discussed above.
Furthermore, Applicant submits that dependent claims 2-10, which depend upon
independent claim 1, are patentable for at least the reasons discussed above, and further for the additional limitations recited therein.
Accordingly, Applicant respectfully requests that the rejection of claims 1-12 under 35
U.S.C. §102(a)(1/(a)(2)) as being anticipated by SPIESS be withdrawn.

Examiner’s response: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969). In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art,'" it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781,789 (Fed. Cir. 1983). In this case, SPIESS fairly discloses the claimed limitation: a controller configured to execute a process related to transmission or reception of a first authentication signal (¶44: “UWB ranging circuit 554 and/or function in UWB IC 550 of the key 520 instigates a ranging process to determine a distance between the vehicle 510 and the key 520”) and a second authentication signal (¶44: “with the key optionally informing the vehicle at 630 to release the door latch”) that are necessary for a first authentication process for authentication of another communication device (see ¶43: “acknowledgement message may include security and/or mutual authentication information”), 
wherein the controller starts execution of a second authentication process for different authentication from the first authentication process, after transmission or reception of the first authentication signal and before transmission or reception of the second authentication signal (¶44: “powers up the UWB circuits in the vehicle 110. At 235, the key UWB IC and the vehicle UWB IC execute a distance (e.g. time-of-flight) measurement in order to calculate a distance between the vehicle and the key. At 240, if the determined distance is within a desired range (e.g.: the key 120 is within, say, 2 m distance to the vehicle 110), the ECU 112 commands the vehicle door latch to release.”).  
Therefore, the applicant’s arguments are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491